Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-10 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 1 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 1 inventive: a unidirectional output valve comprising an output plug and an output resilient element connected to the output plug, the output plug abutting against the output opening, and the output resilient element abutting against the body; an input inner pipe having an input channel with an end in communication with the input opening; a unidirectional gas-feeding hermetic seal valve fitting around the input inner pipe, wherein direction of gas flow between the unidirectional gas-feeding hermetic seal valve and the input inner pipe is opposite input direction of the input channel; and an input outer pipe containing the input inner pipe and the unidirectional gas-feeding hermetic seal valve and having an input portion and a gas-feeding portion surrounding the input portion, the input portion being in communication with another end of the input channel of the input inner pipe, wherein a gas-feeding channel is defined by and between the gas-feeding portion and the input inner pipe, the gas-feeding portion having a gas-feeding opening in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record in FORM PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Among other references, US 2019/0022711 discloses other pertinent structures, such as, a liquid dispensing pump and an input and output valve.	
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931.  The examiner can normally be reached on Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul R. Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754